                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


JEFFERY BELL,

Plaintiff,                                                                 No. 3:15-cv-02176-MO

        v.                                                               ORDER OF DISMISSAL

UNITED STATES OF AMERICA,

Defendant.



MOSMAN, J.,

        On October 4, 2018, Plaintiff’s death was noted by Defendant’s Motion to Dismiss [146].

Federal Rule of Civil Procedure 25(a) provides that if a motion for substitution “is not made

within 90 days after service of a statement noting the death, the action by or against the decedent

must be dismissed.” No motion for substitution has been made. Therefore, in accordance with

Federal Rule of Civil Procedure 25(a), Defendant’s Motion to Dismiss [146] is GRANTED.

Plaintiff’s First Amended Complaint [31] is DISMISSED without prejudice.


        DATED this ____ day of January, 2019.


                                                             _________________________
                                                             MICHAEL W. MOSMAN
                                                             Chief United States District Judge




1 – ORDER OF DISMISSAL
